PER CURIAM.
The appellant was the tenant of the appellee and the judgment appealed is for unpaid rent. The point presented upon the appeal urges that the court erred in failing to recognize a settlement allegedly made prior to suit. The evidence as to the terms of the alleged settlement is conflicting. There is sufficient evidence to support a finding by the trier of fact that the proposed settlement was never accepted by the appellant. See International Shoe Company v. Carmichael, Fla.App.1969, 114 So.2d 436; 6 Fla.Jur. Compromise and Settlement § 10 (1956).
It appears without question, however, that the appellant did make a payment of $200 to appellee in anticipation of the settlement. The judgment entered failed to take this payment into account. We therefore modify the judgment by reducing the amount thereof to $1,000 plus interest and cost therein set forth. Schnabel v. Betts, 23 Fla. 178, 1 So. 692 (1887). F.S.A. § 59.34, F.S.A. In all other respects the judgment is affirmed.
Judgment modified and as modified affirmed.